Citation Nr: 1437440	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service connected hypertension, which is also evaluated as 10 percent disabling.

2.  Entitlement to an earlier effective date for the grant of the service connection for coronary artery disease, the current date being March 29, 2007.

3.  Entitlement to an extension of the initial total (100 percent) disability evaluation based on heart surgery, which was assigned until May 23, 2007.

4.  Entitlement to an initial rating higher than 10 percent for service connected coronary artery disease (CAD) as of June 29, 2007. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1990.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and May 2008 rating decisions of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision continued the Veteran's 10 percent rating for hypertension and granted service connection for coronary artery disease, status post bypass graft, with a 100 percent rating, effective April 23, 2007, and a 10 percent rating, effective May 23, 2007.  The May 2008 rating decision awarded an earlier effective date of March 29, 2007, for this grant of service connection and extended the 100 percent rating so that the effective date of the 10 percent rating was May 27, 2007.

In July 2012, the Board remanded this case in order to schedule a hearing.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is associated with the claims file. 

The issue of a higher rating for CAD as of June 29, 2007, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypertension is controlled with medication.  His diastolic pressure is consistently less than 110 and his systolic pressure is consistently less than 200.

2.  Nothing in the record prior to March 29, 2007, can be construed as an informal claim of service connection for CAD.

3.  The Veteran underwent heart surgery immediately prior to filing a claim of service connection.  He is entitled to three months at 100 percent following this surgery, or from March 29, 2007, to June 29, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

2.  The criteria for an effective date prior to March 29, 2007, for the grant of service connection for CAD are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

3.  The criteria for a 100 percent rating for CAD through June 29, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's CAD claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Additionally, the Board finds that, with regard to the hypertension claim, the required notice was met through correspondence sent to the Veteran during the course of the claim.  See July 2007 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's July 2012 remand, VA schedules the Veteran for the June 2014 hearing.  Thus VA has complied with the July 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, the Veteran has not asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hypertension

The Veteran was originally granted service connection for hypertension in a February 1991 rating decision.  At that time, his hypertension was rated as 10 percent disabling, effective November 22, 1990.  The Veteran did not appeal that initial rating.  This 10 percent rating was continued in a December 1996 rating decision.

The Veteran filed the current claim for an increased evaluation in March 2007.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7101, hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

During the appeals period, the Veteran's hypertension has been controlled with medication.  See October 2007 VA examination (noting that his blood pressure is well controlled).  He notes that the number of medications required to control his hypertension has increased.  See November 2008 Notice of Disagreement.  

There are no recorded readings of diastolic pressure 110 or more, or systolic pressure 200 or more.  See generally VA treatment records.  Indeed, the blood pressure readings recorded at the time of his January 2012 VA examination are well below those levels with his highest reading being 156/82.  February 2012 VA treatment records note that the Veteran's at-home blood pressure readings "have been on the high side, 170/80."  Nevertheless, these elevated readings fall short of the requirements for a 20 percent rating.  

The Veteran has argued that his blood pressure is only well-controlled because of his medication and without it his pressure readings would satisfy the criteria for the 20 percent rating.  See March 2012 VA Form 9.  This may well be the case, however, the Veteran's hypertension can be controlled by medication and in fact is.  His assertion that his symptoms could be worse if he discontinued effective medical treatment is irrelevant.  As a side note, the Board strongly encourages the Veteran to continue to make his treatment decisions based on the medical advice of healthcare professionals and not based on the rating criteria contained in the diagnostic code.

Based on the evidence described above, the Board finds that the evidence does not support assignment of the next-higher 20 percent evaluation for hypertension.  The blood pressure readings show neither diastolic readings predominately 110 or more nor systolic readings predominately 200 or more.  Therefore, a 20 percent evaluation is not warranted for any portion of the rating period on appeal.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as elevated diastolic or systolic pressure readings, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Additionally, to the extent that the Veteran has raised the issue of entitlement to a total rating based on individual unemployability (TDIU), the January 2012 VA examiner specifically found that the Veteran's hypertension did not impact his ability to work.  Moreover, that claim has been tied at least in part to his claim for an increased rating for CAD and will be addressed further after the development requested in that remand has been completed.

Coronary Artery Disease

The Veteran has filed three claims with regard to his coronary artery disease, entitlement to an earlier effective date prior to March 29, 2007, for the grant of the service connection for coronary artery disease; entitlement to an extension beyond May 23, 2007, of the total (100 percent) disability evaluation based on heart surgery; and entitlement to a rating higher than 10 percent for service connected coronary artery disease (CAD) as of June 29, 2007.  As noted in the introduction, the issue of a higher rating for service connected coronary artery disease (CAD) as of June 29, 2007, is being remanded for further development.  Below, the Bard will address the issues of an earlier effective date and an extension of the staged 100 percent rating.

Effective Date

The current effective date of the Veteran's award of service connection for CAD is March 29, 2007.  The Veteran contends that his effective date should be a month earlier to reflect when he was hospitalized as he was unable to apply for benefits during his hospitalization.  See June 2014 hearing transcript.

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The Veteran separated from service in April 1990 and there is no evidence of record regarding CAD within one year of that date.  Thus, the Board must look to the date of receipt of claim and the date entitlement arose, assigning an effective date based on the latter of these two dates.

The Veteran's claim was received on March 29, 2007, the current effective date. VA treatment records show that the Veteran reported developing chest pain after clearing ice and was hospitalized from February 27, 2007, to March 13, 2007.  As the Veteran had no prior claim of service connection for CAD, this hospitalization cannot be construed as an informal claim of service connection.  Cf. 38 C.F.R. § 3.157(a) (allowing for a report of examination or hospitalization to be accepted as an informal claim for increase or to reopen, but not service connection).  While the record does confirm that the Veteran was hospitalized one month earlier than the existing effective, there is no earlier communication by the Veteran to VA that can be construed as an informal claim of service connection.  Again, in determining the appropriate effective date, the Board must look to the latter of the date of receipt of claim and the date entitlement arose.  Thus, although the Board acknowledges that the Veteran's disability began prior to the current effective date and is sympathetic to his inability to file a claim while hospitalized, the Board finds no earlier informal claim upon which an earlier effective date can be based.  Therefore, the currently assigned date of March 29, 2007, is appropriate and there is no basis for an award of service connection for CAD prior to that date.

Staged Total Evaluation

The Veteran was awarded a total (100 percent) evaluation for CAD, status post bypass graft, from March 29, 2007, to May 27, 2007.  He contends that he was still convalescing as of August 2007 and so his total rating should have extended beyond May 2007.  See June 2014 hearing transcript.  While initially understood to be a claim for a temporary total rating, the Board notes that this 100 percent rating was based on the schedular criteria for Diagnostic Code 7017 and represents a staged initial rating.  The Board finds evidence that this staged rating should be extended.

Under Diagnostic Code 7017, the Veteran is entitled to a total (100 percent) rating for three months following hospital admission for surgery.  As noted above, the Veteran underwent surgery (bypass graft) immediately prior to filing his claim.  As such, he is entitled to three months at a total (100 percent) rating.  While the Board's hands are tied with regard to the effective date of service connection, it does not see any reason that the Veteran should be doubly penalized for his inability to file a claim while hospitalized.  As such, the Board finds that the Veteran is entitled to three months at 100 percent due to this surgery, or from March 29, 2007, to June 29, 2007.  To that extent, the claim is granted.


ORDER

A rating higher than 10 percent for hypertension is denied.

Entitlement to an effective date earlier than March 29, 2007, for service connection for coronary artery disease (CAD) is denied.

A continuation of the Veteran's 100 percent rating for coronary artery disease (CAD), status post bypass graft, through June 29, 2007, is granted.


REMAND

The Veteran underwent a VA heart examination in January 2012.  The Veteran has since undergone surgery to implant two cardiac stents.  As such, the evidence suggests that the Veteran's CAD may have worsened since that examination.  As such, a new examination is necessary to determine the current severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA outpatient treatment records and associate them with the claims file.

2.  Scheduled the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file, including the additional records contained in the Virtual VA paperless claims file, must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

In reporting the current severity of the Veteran's heart disability, the examiner should consider the Veteran's subjective symptoms.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Additionally, the examiner should provide an opinion as to whether the Veteran's CAD, alone or in concert with his other service connected disabilities, renders him unemployable.

3.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeals remain denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


